Case 19-11394 Doc 5 Filed 05/22/19 Entered 05/22/19 17:50:59 Main Document Page 1 of 5



                        UNITED STATES BANKRUPTCY COURT

                        EASTERN DISTRICT OF LOUISIANA

  IN RE:                        *                      BANKRUPTCY NO.
                                *
  TYRONNE BASTIAN AND           *                      19-11394
  JANICE BASTIAN                *
            Debtors             *                      CHAPTER 13
                                *
                                *                      SECTION “A”
  * * * * * * * * * * * * * * * *

            EMERGENCY MOTION TO DETERMINE THAT AUTOMATIC STAY
                             IS NOT IN EFFECT

        NOW INTO COURT, through undersigned counsel, comes Community

  Associates, Inc., secured creditor of this estate, who moves the

  court to enter an order, pursuant to 11 U.S.C. §362(c)(4)(A)(ii),

  confirming that the automatic stay is not in effect, as to this

  case, on the following grounds:

                                         1.

        Creditor is a holder and owner for value of one certain

  promissory note dated January 27, 2017, payable to the order of

  Community Associates, Inc., executed by Debtors, Janice Shanklin

  Bastian    and   Tyronne    M.   Bastian,     in   the     principal   amount    of

  $60,408.00, payable in 180 consecutive monthly installments of

  $335.60 each, with the first installment being due on March 5,

  2017, and the remaining installments due on the same day of each

  month thereafter, the final installment being due on February 5,

  2032,    which   said   note     stipulates    25%    of    the   amount   due   as

  attorney's fees if handed to an attorney for collection by legal
Case 19-11394 Doc 5 Filed 05/22/19 Entered 05/22/19 17:50:59 Main Document Page 2 of 5



  proceedings.      A copy of said note is attached to Creditor’s proof

  of claim, as Note 1.

                                         2.

         Note 1 is paraphed "ne varietur" for identification, and is

  secured by an Act of Mortgage, dated January 27, 2017, executed by

  Debtors Janice Shanklin Bastian and Tyronne M. Bastian, passed

  before Mark C. Landry, Notary Public, recorded in the mortgage

  records of the Parish of Orleans, State of Louisiana, at MIN

  1239280. A copy of said mortgage is attached to creditor’s proof of

  claim as Mortgage 1.

                                         3.

         In Mortgage 1, Debtors Janice Shanklin Bastian and Tyronne M.

  Bastian did specially mortgage, effect, and hypothecate unto and in

  favor of all future holders of Note 1 the following described

  property situated in the Parish of Orleans, State of Louisiana, to

  wit:

         ONE CERTAIN LOT OF GROUND, with all the buildings and
         improvements thereon, and all the rights, ways,
         privileges, servitudes, appurtenances and advantages
         thereunto belonging or in anywise appertaining to,
         situated in the Parish of Third District of the City of
         New Orleans, in Square No. 4468 bounded by Lafaye
         (formerly Deers), Maggie (formerly Rabbits) and Athis
         Street and Prentiss Avenue, which said lot is designated
         by the No. 26 and measures twenty-six feet, eight inches
         (26'8") front of Lafaye Street by a depth of one hundred
         feet (100') between equal and parallel lines, all
         according to a blueprint of survey annexed to an act
         before Fred Diebel, Notary Public, dated December 01,
         1991. According to a survey of Adloe Orr, Jr., &
         Associates, Consulting Engineers, dated December 08,
         1961, the above described property has the same location
         and measurements as given above. Lot No. 26 commences
Case 19-11394 Doc 5 Filed 05/22/19 Entered 05/22/19 17:50:59 Main Document Page 3 of 5



        fifty-three feet, four inches (53'4") from the corner of
        Lafaye Street and Prentiss Avenue.

        And according to a survey of Gilbert, Kelly & Couturie
        Inc., Surveying and Engineering, dated October 10, 1977,
        the said lot is designated, situated and measures as set
        forth above, a copy of which survey is annexed hereto.

        Municipal Address:           5707    Lafaye    St.   New    Orleans,
        Louisiana.

        Being the same    property acquired by Audrey Bastian from
        Ewell Roby, as    is evidenced by a judgment of possession,
        dated April 4,    2001, registered in Instrument #215705 of
        the conveyance    records of the Parish of Orleans, State of
        Louisiana.

                                            4.

        Creditor has filed a petition for executory process, seeking

  to   enforce    the   note   and   mortgage,    in   the   case   of   Community

  Associates, Inc. v. Janice Shanklin Bastian and Tyronne M. Bastian,

  case no. 17-8414 on the docket of the Civil District Court for the

  Parish of Orleans.

                                            5.

        The public auction sale of the property is set by the Sheriff

  for the Parish of Orleans for noon on May 23, 2019, at the Civil

  Courts Building, 421 Loyola Ave, New Orleans, La.                  This is the

  third time this property has been set for sale.

                                            6.

        The debtors herein filed a petition under Chapter 13, in this

  court, on May 22, 2019, bearing the above caption.                 The debtors

  filed this case in proper person.
Case 19-11394 Doc 5 Filed 05/22/19 Entered 05/22/19 17:50:59 Main Document Page 4 of 5



                                         7.

        On January 31, 2018, the debtors filed a case in this court

  under Chapter 13, being case no. 18-10225(A).                  This case was

  dismissed by this court on July 23, 2018, on the trustee’s motion,

  for failure to confirm a plan. Pleading no. 51 in that case.                 The

  court is asked to take judicial notice of that proceeding. A copy

  of the order of dismissal in that case is attached hereto and made

  a part hereof.

                                         8.

        At the time this petition was filed, the property was set for

  public    auction    sale   in   connection    with   the   previously     filed

  petition for executory process, on February 1, 2018, but was

  stopped by the automatic stay.

                                         9.

        On October 3, 2018, the debtors filed a case in this court

  under Chapter 13, being case no. 18-12648(A).                  This case was

  dismissed by this court on February 26, 2019, for failure to

  confirm a plan and failure to make plan payments. Pleading no. 43

  in that case.       The court is asked to take judicial notice of that

  proceeding. A copy of the order of dismissal in that case is

  attached hereto and made a part hereof.

                                         10.

        At the time this petition was filed, the property was set for

  public    auction    sale   in   connection    with   the   previously     filed
Case 19-11394 Doc 5 Filed 05/22/19 Entered 05/22/19 17:50:59 Main Document Page 5 of 5



  petition for executory process, on October 4, 2018, but was stopped

  by the automatic stay.

                                         11.

        On May 22, 2019, the debtors filed a case in this court under

  Chapter 13, being case no. 19-11394(A).

                                         12.

        At the time this petition was filed, the property was set for

  public    auction    sale   in   connection    with   the   previously     filed

  petition for executory process, on May 23, 2019.

                                         13.

        As is set out above, this is the third bankruptcy case filed

  by the debtors and those three cases have been pending within the

  last year, so the automatic stay of 11 U.S.C. §362 did not come

  into effect, pursuant to 11 U.S.C. §362(c)(4)(A)(I).

                                         14.

        Creditor is entitled to an order confirming that the automatic

  stay did not go into effect upon the filing of this latest case, so

  that it may proceed with the currently scheduled sale.

                                       NEWMAN, MATHIS, BRADY & SPEDALE
                                       A Professional Law Corporation
                                       433 Metairie Road, Suite 600
                                       Metairie, Louisiana   70005
                                       Telephone: (504) 837-9040


                                       By:     /s/Mark C. Landry
                                               Mark C. Landry
                                               Bar Roll No. 7991
